Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendments were made to overcome 35 U.S.C. 112(b) rejections only, but were not made to overcome any of the prior art of record.  The application has been amended as follows:

Claim 1.  A trap for capturing a marine animal, comprising:
a housing having an opening through which a marine animal can enter the housing,
a stretchable netting coupled to the opening, said stretchable netting extending from an inlet port through which the marine animal can enter the netting to an exit port through which the animal can exit the netting to enter the housing, and
a stretch sensor for registering passage of the marine animal through the netting via detection of a stretch in the netting caused by the passage of the marine animal to thereby generate a stretch signal,


Claim 4.  The trap of claim 2 [[3]], further comprising an application executing on a user device and configured for receiving said stretch signal 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a trap for capturing a marine animal, comprising wherein the stretch sensor comprises a circular band that encircles a portion of the stretchable netting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA